511 S.E.2d 304 (1999)
350 N.C. 89
Shannon CAUDILL
v.
James L. DELLINGER, C. Ricky Bowman, in his official capacity as District Attorney of Judicial District 17-B, and The Administrative Office of the Courts.
No. 270A98.
Supreme Court of North Carolina.
March 4, 1999.
Elliot, Pishko, Gelbin & Morgan, P.A., by David C. Pishko, Winston-Salem, for plaintiff-appellee.
White & Crumpler, by H.W. Zimmerman, Jr., and Dudley A. Witt, Winston-Salem, for defendant-appellant Dellinger.
PER CURIAM.
On defendant Dellinger's appeal, the decision of the Court of Appeals is affirmed for the reasons stated in the majority opinion by Judge Horton. Defendant's petition for discretionary review as to additional issues was improvidently allowed.
*305 AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.